DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/11/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature included is in German and the applicant has NOT provided a translated copy of the documents. 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Amendments
The amendments filed 10/18/2021 have been entered. Claims 1-3, 5-8, 10-11, and 13 remain pending in the application. 
Applicant arguments, filed 10/18/2021, with respect to the objections to the drawings have been fully considered and are persuasive. Therefore, the objections to 
Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 102, filed 10/18/2021, have been fully considered and are persuasive. Therefore the rejection under 35 U.S.C. 102(a)(1) has been withdrawn. However, applicant’s arguments, with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
 	The examiner notes that the applicant has amended at least representative Claim 1 with claim language that has not been previously examined. Thus, arguments regarding such language are rendered moot. The examiner refers to the rejection under 35 U.S.C. 103 below. 
	Additionally, due to at least new ground(s) of rejection, prior art of Mortazavi has been removed. This should NOT be understood as a concession of the applicant’s arguments and/or the subject matter encompassed by Mortazavi. Merely, due to new prior art of record, Mortazavi is NOT required. 

Applicant's arguments, with respect to the interpretation of Claims 1 and 3 under 35 U.S.C 112(b) filed 10/18/2021 have been fully considered but they are only persuasive in part. 
In the previous action (mailed 07/16/2021), the examiner rejected Claims 1-11, and 13 as being replete with indefiniteness issues. While the examiner appreciates the 
1. In Claims 1 and 6 the preamble states, at least in part: 
“…a future signal pattern of a light signal system…”
Then in the first limitation, the claims recite, using representative claim 1 as an example: 
“…configured to receive traffic data for a light signal system…” 
The phrase “a light signal system” is indefinite when used in the first limitation because it is unclear if “a light signal system” is the same light signal system or different from the light signal system used in the preamble. 
That is, in the first limitation of Claims 1 and 6, it appears that the first limitation should instead recite: 
“…configured to receive traffic data for the light signal system…” 
Appropriate correction is required. 

Applicant's arguments, with respect to the interpretation of Claims 1 and 3 under 35 U.S.C 112(f) and respective rejection under 112(b) filed 10/18/2021 have been fully considered but they are only persuasive in part. 
As an initial matter, solely due to the amendments, the phrase “a computing unit” no longer invokes interpretation under 35 U.S.C. 112(f). 
However, the phrases “a first communication interface configured to…”, “a second communications interface configured to receive…”, and “a third communications interface for sending…” still invoke 112(f) and require a rejection under 112(b). 

A person of ordinary skill in the art absolutely understands what physical structure is included in a “standardized interface” to connect the system to the light signal. A standard interface has an understood meaning in the art.
The applicant then cites Oxford University’s “A Dictionary of Computing” as providing evidence that a “standardized interface” inherently provides structure. 
The examiner respectfully disagrees. 
First, at best, the definition provided by the applicant does not actual define a standard interface as necessarily having structure. In fact, the first line of the definition provided by the applicant recites: 
“A point of interconnection between two systems or parts of a system, e.g. that between a processor and a peripheral…”
	This is NOT so limiting as to limit the claim terms to a physical structure or indeed any device that would allegedly provide structure. At best, an interface, by applicant’s provided definition is any point of interconnection between two systems or parts of a system. 
	Further, regarding the “standardized” portion of “standardized interface.” This too is similarly unavailing. This is because “standardized” merely means that a manufacturer, vendor, or other international group has decided what should be standard (e.g. common between all) for some interface. This, in no way, limits the definition to the applicant’s interpretation. Indeed, while the applicant argues “… [a] person of ordinary skill in the art absolutely understands what physical structure is included in a 
	For at least the above reasons, applicant’s arguments are not persuasive. 
A second reason that “interface” does not have sufficient structure is at least the breadth of the term used. 
The examiner draws attention to IEEE 100 which is “The Authoritative Dictionary of IEEE Standards Terms.” In particular, the term “interface” has no less than 24 different definitions of what an interface could be. Two definitions stand out to rebut applicant’s definition. First is definition (4) which is the “general” definition of interface and is defined as “a shared boundary.” This definition, at least, shows that the term “standardized interface” or indeed “interface” as claimed are not so limited to structure for proper invocation of 112(f). The next definition is 9(C) which deals with an interface’s definition when directed towards software and recites “To connect two or more components for the purpose of passing information from one to the other.” Clearly, this definition is the most fitting when in context with the claim language because the use of the nonce term “interface” is “…to receive traffic data for a light signal system” and to “…receive signal pattern data…” 
Regardless of third party definitions, MPEP 2181 (II) (B) states that: 
“In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function.” 
At best, the instant specification merely provides that the first, second, and third communications interface are “standardized interfaces” which, either by applicant provided definition (which is not provided in the specification but rather arguments) or examiner’s identified definitions, under BRI in light the specification is merely a general purpose computer or microprocessor. As shown above, the MPEP is clear on this and it can be seen that citing to the term “Standardized interface” as providing structure fails to provide sufficient structure as required for proper invocation of 112(f). 
For at least the reasons above, the applicant’s arguments regarding 112(f) and the corresponding 112(b) for the terms “first communications interface”, “second communications interface”, and “third communications interface” are NOT persuasive and the interpretation under 112(f) and corresponding 112(b) rejection are maintained. 

	
Claim Interpretation—112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first communications interface for receiving traffic data for a signal system…” in Claim 1
“a second communications interface for receiving signal pattern data of the light signal system…” in Claim 1
 “a third communications interface for sending the signal pattern data corresponding to the forecast future signal pattern…” in Claim 5
“A computing unit containing a trainable artificial intelligence…and for forecasting a future signal pattern based on the traffic data” in Claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 has been amended to recite: 
A non-transitory computer program product, comprising program code in non-transitory form, wherein the program code configured a computer to perform the method according to claim 6. 
	Claim 11 does NOT appear to have support within the as-filed specification and specifically at least the emphasized portions of the claim language above. 
	The examiner notes that this rejection is closely related to the corresponding 112(b) rejection as discussed below. In particular though, the term “non-transitory” while being of the original claim 11 is recited with respect to “…comprising program code in non-transitory form…” 
	This disclosure in the claims, however, does NOT support the amendment of “a non-transitory computer program product…” a currently recited. 
only recitation of “non-transitory” is Claim 11 (e.g. “program code in non-transitory form…”) and Claim 13 (e.g. “a non-transitory computer readable storage medium…”). 
	However, because the applicant appears to differentiate between “a non-transitory computer program product…” (e.g. Claim 11) and “a non-transitory computer readable storage medium…” (e.g. Claim 13), the examiner interprets that Claim 11 and Claim 13 to be drawn towards a different statutory category. 
	Because of this, “a non-transitory computer readable storage medium” (e.g. claim 13) does NOT support “a non-transitory computer program product…” (e.g. Claim 11). And, because, “non-transitory” or “computer program product” does NOT appear within the as-filed specification, the examiner concludes that the amended claim language of Claim 11 does NOT have support. 
	For at least this reason, Claim 11 is appropriately rejected under 35 U.S.C. 112(a) for new subject matter without proper support. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“A computing unit containing a trainable artificial intelligence to be trained on a basis of the traffic data and the signal pattern data of the light signal system and for forecasting the future signal pattern based on the traffic data…” 
Claim 1 further recites: 
“Said artificial intelligence including a signal pattern forecasting model with which the future signal pattern is forecast based on the traffic data, said signal pattern forecasting model being trained based on the traffic data and the signal pattern data of the light signal system” 
The examiner is unclear of the difference, if any, between these two limitations and respectfully requests clarification and/or appropriate amendments. 
To clarify, the “computing unit” limitation appears to have software (e.g. a trainable artificial intelligence) that is to be trained “…for forecasting the future signal pattern” and this training is based on “the traffic data and the signal pattern of data of the light signal system”. 
Then in the “said artificial intelligence…” limitation, the claims state that the AI includes a “signal pattern forecasting model with which the future signal pattern is forecast” based upon the same data as in the above limitation. 
Under the BRI, these two limitations appear to encompass the same subject matter; namely, the training and obtaining of a future signal pattern.
Because the examiner is unclear of the difference between these two limitations, the metes and bounds of the claim cannot be established and therefore a rejection under 35 U.S.C. 112(b) is appropriate. 
The examiner notes that for examination purposes, both limitations will be interpreted as encompassing the same and/or similar subject matter. 

Claim 13 recites, at least in part: 
“…that when executed by a process of a computing unit carries out the method according to claim 6…” 
Claim 13 is indefinite because “a computing unit” appears to encompass the “computing unit” of Claim 6. That is, Claim 13 necessarily encompasses all of the steps of Claim 6. At least one of these steps of Claim 6 recites, at least in part: 
“forecasting the future signal pattern on a basis of the traffic data by a computing unit containing an artificial intelligence…” 
While Claim 13 is considered an independent claim, because it carries out the steps of Claim 6, it is unclear if “a computing unit” of Claim 13 is the same as or different from “…a computing unit…” of Clam 6. 
Appropriate correction is required. 
Claim limitations “a first communications interface”, “a second communications interface”, and “a third communications interface” in Claims 1 and 3 appear to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The examiner points initially to the response to arguments above. 
Second, the examiner notes that in order to properly invoke interpretation under 35 U.S.C. 112(f), the claim limitations attempting to be interpreted as such, must have clearly linked structure and a corresponding algorithm in the specification. 

The term “interface” is merely described throughout the specification only in terms of the claim language. That is, the term “interface” and/or “communications interface” never appears to be defined in such a way that structure can be attributed to the limitation(s). Thus, no structure is clearly linked. 
Similarly, because there is no definition or clear disclosure of what specifically the claimed “communications interface(s)” encompass, no corresponding algorithm is disclosed. 
	As can be seen, Claims 1 and recite language that is attempting to invoke interpretation under 35 U.S.C 112(f) but, the as-filed specification, fails to disclose a clearly linked structure and corresponding algorithm.	
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Interpretation
	The examiner, for clarity of record, would like to clarify the interpretation given to at least some of the claim terms. 
	1. Artificial intelligence. It appears the best explanation provided in the specification is paragraph [0021] and recites, at least in part: 
	An artificial intelligence in the sense of the description respectively comprises methods or processes from information technology respectively 
	From the above explanation from the instant specification, the examiner has interpreted, under BRI in light of the specification, the claimed term “artificial intelligence” as any method or process (e.g. for example, but not limited to, software) capable of “intelligent behavior.”
	2. “said central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure…” It appears the best explanation provided in the specification is at least paragraph [0053] and [0054] which recite: 
	In one form of embodiment there is provision of the signal pattern forecasting model to be trained in a Cloud infrastructure. The Cloud infrastructure comprises for example a processor that is embodied to train the signal pattern forecasting model. 
	The training in the Cloud infrastructure has the particular advantage that sufficient processing capacity can be provided efficiently here in order to be able to train the signal forecasting model efficiently. 
	From the above explanation from the instant specification, the examiner has interpreted, under BRI in light of the specification, the claimed phrase “said central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure…” as any general purpose processor with “sufficient processing capacity…” 

The examiner further notes the claim language of Claim 11 and Claim 13. Both claims appear to be definite and supported. However, it is unclear what the difference, if any, between the two claims. 

For purposes of examination, Claim 11 and Claim 13 will be interpreted as encompassing the same subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
CIaim(s) 1-3, 5-8, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolle (20170084172A1) in view of Li et al. (“Intelligent Traffic Signal System based on Networked Control”, NPL 2005).
With respect to Claim 1, Rolle teaches a system for forecasting a future signal pattern of a light signal system, the system comprising: a first communications interface configured to receive traffic data for a light signal system, wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data (Rolle [0035] “In some implementations, the inbound interface can be configured to receive a further stream of sensor data from a plurality of statically mounted further sensors where each further sensor is associated with a respective traffic light and includes a traffic status for the respective traffic light. The traffic status is an indicator for the current traffic affected by the respective traffic light. For example, induction coils can be used to detect the presence of a vehicle in front of a traffic light…another example is a request button associated with a traffic light for pedestrians which, when pushed by a pedestrian, indicates that a status switch is required for the respective traffic light. Further examples are pressure sensors, video cameras, etc.” The examiner notes that receiving data from the traffic management system (e.g. induction coil sensors, pressure sensors, pedestrian button) to the inbound interface teaches “a first communications interface configured to receive traffic data for a light signal system”.  The examiner further notes Figure. 1 reproduced below with That is, because the traffic lights are in the feedback loop, the system of Rolle and the signal system (e.g. plurality of lights) teach “wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data”. To clarify, in more conceptually terms, the signal pattern that is display is based on the traffic data. For example, when a pedestrian pushes the button, the signal pattern system will use that data to establish a 
    PNG
    media_image1.png
    850
    790
    media_image1.png
    Greyscale
signal pattern. 
A second communications interface configured to receive signal pattern data of the light signal system corresponding to the signal pattern established by the light signal system based upon the same traffic data (Rolle [0007]; "The inbound interface component can be configured to receive a stream of sensor data from a plurality of visual sensors, each visual sensor being configured to capture light signals of the plurality of traffic lights, each traffic light being sensed by at least one of the visual sensors, and the received stream of sensor data being representative of a current signal status of each of the plurality of traffic lights. An analytics component can be configured to predict at least one future signal status for at least one of the plurality of traffic lights based on use of a machine learning algorithm applied to data for a current signal status associated with the at least one of the plurality of traffic lights and data for a previously received signal status associated with the at least one of the plurality of traffic lights, the at least one future signal status including an expected point in time when the current signal status will switch to the at least one future signal status." The examiner further notes the examiner’s annotations to Figure 1 as reproduced above.
To clarify, the examiner notes that line in Rolle Figure 1 which shows data from, for example, cameras teaches “a second communications interface configured to receive signal pattern data of the light signal system corresponding to the signal pattern established by the light signal system based upon the same traffic data.”).
a computing unit containing a trainable artificial intelligence to be trained on a basis of the traffic data and the signal pattern data of the light signal system and for forecasting the future signal pattern based on the traffic data, the training of said artificial intelligence including comparing the forecast future signal pattern with the signal pattern that was established by the light signal system based on the same traffic data (Rolle [0025]; "An analytics module (component) of the monitoring system makes use of machine learning algorithms to train a model for the signal phases of a traffic light. After the model has been trained, the module is able to predict signal states in the future.", Rolle ([0031]; "The analytics component can be configured to predict at least one future signal status for each traffic light of the plurality of traffic lights based on the use of a machine learning algorithm applied to current signal status data and previously received signal status data." The examiner notes that the analytics component predicting a future signal status by use of a machine learning algorithm applied to the current signal stats and the previously received signal status data teaches “a computing unit containing a trainable artificial intelligence to be trained on a basis of the traffic data and the signal pattern data of the light signal system and for forecasting the future signal pattern based on the traffic data, the training of said artificial intelligence including comparing the forecast future signal pattern with the signal pattern that was established by the light signal system based on the same traffic data”.).
said computing unit including a local computing unit and a central computing unit, said local computing unit and said central computing unit each including a processor (Rolle c.f. Figure 9. Further Pg. 10 Paragraph [0091] “Also, 
…
said central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure (Rolle [0030] “For example, the sensor data can be submitted to the monitoring system [100] by using communication infrastructures such as WiFi, Zigbee (e.g. IEEE 802.15.4 based communication), or other mobile/wireless and/or cabled communication solutions).” Further Rolle [0107]-[0108] describe that the system can be implemented in a server where “the computing device can include clients and servers. A client and server are generally remote from each other and typically interact through a communications network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other…” The examiner notes that since 1) the analytics component (e.g. artificial intelligence) is 2) part of the monitoring system (100) and 3) the monitoring system can be implemented (e.g. see Rolle [0107]-[0108]) in a server environment with a client-server relationship, the analytics component (e.g. artificial intelligence), teaches “said central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure”.).
said artificial intelligence including a signal pattern forecasting model with which the future signal pattern is forecast based on the traffic data, said signal pattern forecasting model being trained based on the traffic data and the signal pattern data on the light signal system (Rolle [0025]; "An analytics module (component) of the monitoring system makes use of machine learning algorithms to train a model for the signal phases of a traffic light. After the model has been trained, the module is able to predict signal states in the future.", Rolle ([0031]; "The analytics component can be configured to predict at least one future signal status for each traffic light of the plurality of traffic lights based on the use of a machine learning algorithm applied to current signal status data and previously received signal status data." The examiner notes that the analytics component predicting a future signal status by use of a machine learning algorithm applied to the current signal stats and the previously received signal status data teaches “said artificial intelligence including a signal pattern forecasting model with which the future signal pattern is forecast based on the traffic data, said signal pattern forecasting model being trained based on the traffic data and the signal pattern data on the light signal system”.)
Rolle, however, does not appear to explicitly disclose: 
said local computing unit being connected to a control device of the light signal system 
said central computing unit training the signal pattern forecasting model and sending the trained signal pattern forecasting model to said local computing unit via a communication network 
said local computing unit forecasting the future signal pattern using the trained signal pattern forecasting model of the central computing unit

Li, however teaches said local computing unit being connected to a control device of the light signal system (Li Pg. 588 Section B Col. 2 “We can regard an intersection controller as a local controller, whose main mission is to control the intersection signal. Even though the aims of all controllers are identical, the situations of intersections are different each other, so different control method and strategy should be adopted….” The examiner notes that the intersection controller which controls the intersection signal teaches “said local computing unit being connected to a control device of the light signal system”.).
said central computing unit training the signal pattern forecasting model and sending the trained signal pattern forecasting model to said local computing unit via a communication network (Li Pg. 588 Section B Col. 2 “Firstly, since the networked control is adopted, the basic design thought is Local Simple Remote Complex (LSRC)...LSRC means that remote control center finishes the complex control algorithms (e.g. neuro-fuzzy and Generic algorithms), and the local controller is relatively simple. After the optimizing or learning process is finished in remote control center, the control parameters are transmitted to local controller which completes the control task.” Pg. 589 Col. 1 “The traffic signal system presented in this paper is based Many complex tasks, such as modeling learning and optimization, can be done at remote server through network…after the remote analysis and treatment, the control parameters can be downloaded to location intersection controller through network to control the signal…” 
The examiner notes that training (e.g. learning) the control algorithms which control the traffic signal on the server and transmitting the control parameters (e.g. model, algorithm, etc.) back to the local controller teaches “said central computing unit training the signal pattern forecasting model and sending the trained signal pattern forecasting model to said local computing unit via a communication network”.).
said local computing unit forecasting the future signal pattern using the trained signal pattern forecasting model of the central computing unit (Li Pg. 588 Section B Col. 2 “Firstly, since the networked control is adopted, the basic design thought is Local Simple Remote Complex (LSRC)...LSRC means that remote control center finishes the complex control algorithms (e.g. neuro-fuzzy and Generic algorithms), and the local controller is relatively simple. After the optimizing or learning process is finished in remote control center, the control parameters are transmitted to local controller which completes the control task.” Pg. 589 Col. 1 “The traffic signal system presented in this paper is based on networked control, and the LSRC principle is adopted. Many complex tasks, such as modeling learning and optimization, can be done at remote server through network…after the remote analysis and treatment, the control parameters can be downloaded to location intersection controller through network to control the signal…”

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the future signal predictions and signal and traffic data collection as taught by Rolle modified with the remote training and transmission of a model to a local controller as taught by Li because this reduce computation cost of the local controllers which would lead to higher performance (Li Pg. 588 Col. 2). 
With respect to Claim 2, the combination of Rolle and Li teach wherein said artificial intelligence comprises a neural network (Rolle [0017]; "FIG. 8 illustrates example components of a monitoring system that implement a machine learning algorithm and perform light signal prediction." Rolle [0045] “the analytics component 120 predict at least one future light signal status for each traffic light based on the use of a machine learning algorithm applied to current signal status and previously received signal status data.” Additionally and/or in the alternative Li Pg. 590 “learning algorithm” The neural network is charactered [sic] by adaptability and learning ability, so we can combine the neural network and fuzzy logic to generate a so-called neuro-fuzzy system, which can use neural network to optimize the fuzzy control system.” Pg. 590 Col. 2 “Networked control provides a new solution to existing traffic control problems, and can integrate many intelligent control methods. So it can better control the urban traffic. Since neuro-
The examiner notes that any or all of a machine learning algorithm and the neuro-fuzzy system of Li teach “wherein said artificial intelligence comprises a neural network.”).
With respect to Claim 3, the combination of Rolle and Li teaches wherein a machine-learning algorithm is implemented in the artificial intelligence (Rolle [0017]; "FIG. 8 illustrates example components of a monitoring system that implement a machine learning algorithm and perform light signal prediction." Rolle [0045] “the analytics component 120 predict at least one future light signal status for each traffic light based on the use of a machine learning algorithm applied to current signal status and previously received signal status data.”
Additionally and/or in the alternative Li Pg. 590 “learning algorithm” The neural network is charactered [sic] by adaptability and learning ability, so we can combine the neural network and fuzzy logic to generate a so-called neuro-fuzzy system, which can use neural network to optimize the fuzzy control system.” Pg. 590 Col. 2 “Networked control provides a new solution to existing traffic control problems, and can integrate many intelligent control methods. So it can better control the urban traffic. Since neuro-fuzzy system combines the advantage of fuzzy logic and that of neural network, it can provide optimal and effective control to signalized intersection.”). 
With respect to Claim 5, the combination of Rolle and Li teaches a third communications interface for sending the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network (Rolle [0046] “The outbound provisioning component 130 sends at least one message M1, M2, M3 to a respective vehicle….wherein the at least one message includes the current signal status and the at least one future signal status of at least one traffic light…” Rolle [0047] “For example, the communication between the monitoring system 100 and the vehicles can make use of standard technologies like mobile communication networks and the internet protocol…” The examiner notes that the outbound provisioning component (see 130 of Rolle Figure 1 reproduced above) teaches “a third communications interface for sending the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network.”). 
With respect to Claim 6, Rolle teaches A method of forecasting a future signal pattern of a light signal system, the method comprising the following steps: receiving traffic data for a light signal system, wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data (Rolle [0035] “In some implementations, the inbound interface can be configured to receive a further stream of sensor data from a plurality of statically mounted further sensors where each further sensor is associated with a respective traffic light and includes a traffic status for the respective traffic light. The traffic status is an indicator for the current traffic affected by the respective traffic light. For example, induction coils can be used to detect the presence of a vehicle in front of a traffic light…another example is a request button associated with a traffic light for pedestrians which, when pushed by a pedestrian, indicates that a status switch is required for the respective traffic light. Further examples are pressure sensors, video cameras, etc.” The examiner notes that receiving data from the traffic management system (e.g. induction coil sensors, pressure sensors, pedestrian button) to the inbound interface teaches “receiving traffic data for a light signal system”.  The examiner further notes Figure. 1 reproduced below with examiners annotations. Note that in Figure 1, the system of Rolle (e.g. reference 100) is connected to at least a plurality of traffic lights. That is, because the traffic lights are in the feedback loop, the system of Rolle and the signal system (e.g. plurality of lights) teach “, wherein the light signal system uses the traffic data to establish a signal pattern for display based on the traffic data”. To clarify, in more conceptually terms, the signal pattern that is display is based on the traffic data. 
    PNG
    media_image1.png
    850
    790
    media_image1.png
    Greyscale
that data to establish a signal pattern. 
Receiving signal pattern data of the light signal system corresponding to the signal pattern established by the light signal system based upon the same traffic data (Rolle [0007]; "The inbound interface component can be configured to receive a stream of sensor data from a plurality of visual sensors, each visual sensor being configured to capture light signals of the plurality of traffic lights, each traffic light received stream of sensor data being representative of a current signal status of each of the plurality of traffic lights. An analytics component can be configured to predict at least one future signal status for at least one of the plurality of traffic lights based on use of a machine learning algorithm applied to data for a current signal status associated with the at least one of the plurality of traffic lights and data for a previously received signal status associated with the at least one of the plurality of traffic lights, the at least one future signal status including an expected point in time when the current signal status will switch to the at least one future signal status." The examiner further notes the examiner’s annotations to Figure 1 as reproduced above.
To clarify, the examiner notes that line in Rolle Figure 1 which shows data from, for example, cameras teaches “Receiving signal pattern data of the light signal system corresponding to the signal pattern established by the light signal system based upon the same traffic data.”).
Forecasting the future signal pattern on a basis of the traffic data by a computing unit containing an artificial intelligence, the artificial intelligence including a signal pattern forecasting model with which the future signal pattern is forecast based on the traffic data, the computing unit including a local computing unit and a central computing unit(Rolle [0025]; "An analytics module (component) of the monitoring system makes use of machine learning algorithms to train a model for the signal phases of a traffic light. After the model has been trained, the module is able to predict signal states in the future.", Rolle ([0031]; "The analytics component can be configured to predict at least one future signal status for each traffic light of the plurality of traffic lights based on the use of a machine learning algorithm applied to current signal status data and previously received signal status data." The examiner notes that the analytics component predicting a future signal status by use of a machine learning algorithm applied to the current signal stats and the previously received signal status data teaches “a computing unit containing a trainable artificial intelligence to be trained on a basis of the traffic data and the signal pattern data of the light signal system and for forecasting the future signal pattern based on the traffic data, the training of said artificial intelligence including comparing the forecast future signal pattern with the signal pattern that was established by the light signal system based on the same traffic data”.).
…
…and the central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure (Rolle [0030] “For example, the sensor data can be submitted to the monitoring system [100] by using communication infrastructures such as WiFi, Zigbee (e.g. IEEE 802.15.4 based communication), or other mobile/wireless and/or cabled communication solutions).” Further Rolle [0107]-[0108] describe that the system can be implemented in a server where “the computing device can include clients and servers. A client and server are generally remote from each other and typically interact through a communications network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other…” The examiner notes that since 1) the analytics component (e.g. artificial intelligence) is 2) part of the monitoring system (100) and 3) the monitoring system can be implemented (e.g. see Rolle [0107]-[0108]) in a server environment with a client-server relationship, the analytics component (e.g. artificial intelligence), teaches “and the central computing unit having a Cloud infrastructure or being part of a Cloud infrastructure”.).
The artificial intelligence training step including comparing the forecasting future signal pattern with the signal pattern that was established by the light signal system based on the same traffic data (Rolle [0025]; "An analytics module (component) of the monitoring system makes use of machine learning algorithms to train a model for the signal phases of a traffic light. After the model has been trained, the module is able to predict signal states in the future.", Rolle ([0031]; "The analytics component can be configured to predict at least one future signal status for each traffic light of the plurality of traffic lights based on the use of a machine learning algorithm applied to current signal status data and previously received signal status data." The examiner notes that the analytics component predicting a future signal status by use of a machine learning algorithm applied to the current signal stats and the previously received signal status data teaches “the artificial intelligence training step including comparing the forecasting future signal pattern with the signal pattern that was established by the light signal system based on the same traffic data”.)
Rolle, however, does not appear to explicitly
with the local computing unit being connected to a control device of the light signal system…
training the signal pattern forecasting model with the central computing and sending the trained signal pattern forecasting model from the central computing unit to the local computing unit via communication network
the forecasting step including forecasting, with the local computing unit, the future signal pattern using the trained signal pattern forecasting model of the central computing unit

Li, however teaches …with the local computing unit being connected to a control device of the light signal system… (Li Pg. 588 Section B Col. 2 “We can regard an intersection controller as a local controller, whose main mission is to control the intersection signal. Even though the aims of all controllers are identical, the situations of intersections are different each other, so different control method and strategy should be adopted….” The examiner notes that the intersection controller which controls the intersection signal teaches “…with the local computing unit being connected to a control device of the light signal system…”).
training the signal pattern forecasting model with the central computing and sending the trained signal pattern forecasting model from the central computing unit to the local computing unit via communication network (Li Pg. 588 Section B Col. 2 “Firstly, since the networked control is adopted, the basic design thought is Local Simple Remote Complex (LSRC)...LSRC means that remote control center finishes the complex control algorithms (e.g. neuro-fuzzy and Generic algorithms), and the local controller is relatively simple. After the optimizing or learning process is finished in remote control center, the control parameters are transmitted to local controller which completes the control task.” Pg. 589 Col. 1 “The traffic signal system presented in this paper is based on networked control, and the LSRC principle is adopted. Many complex tasks, such as modeling learning and optimization, can be done at remote server through network…after the remote analysis and treatment, the control parameters can be downloaded to location intersection controller through network to control the signal…” 
The examiner notes that training (e.g. learning) the control algorithms which control the traffic signal on the server and transmitting the control parameters (e.g. model, algorithm, etc.) back to the local controller teaches “training the signal pattern forecasting model with the central computing and sending the trained signal pattern forecasting model from the central computing unit to the local computing unit via communication network”.).
the forecasting step including forecasting, with the local computing unit, the future signal pattern using the trained signal pattern forecasting model of the central computing unit (Li Pg. 588 Section B Col. 2 “Firstly, since the networked control is adopted, the basic design thought is Local Simple Remote Complex (LSRC)...LSRC means that remote control center finishes the complex control algorithms (e.g. neuro-fuzzy and Generic algorithms), and the local controller is relatively simple. After the optimizing or learning process is finished in remote control center, the control parameters are transmitted to local controller which completes the control task.” Pg. 589 Col. 1 “The traffic signal system presented in this paper is based Many complex tasks, such as modeling learning and optimization, can be done at remote server through network…after the remote analysis and treatment, the control parameters can be downloaded to location intersection controller through network to control the signal…”
The examiner notes that the local intersection controller downloading the control parameters from the network and using the control parameters to control the signal teaches “the forecasting step including forecasting, with the local computing unit, the future signal pattern using the trained signal pattern forecasting model of the central computing unit.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the future signal predictions and signal and traffic data collection as taught by Rolle modified with the remote training and transmission of a model to a local controller as taught by Li because this reduce computation cost of the local controllers which would lead to higher performance (Li Pg. 588 Col. 2). 
With respect to Claim 7, the combination of Rolle and Li teach wherein the artificial intelligence comprises a neural network (Rolle [0017]; "FIG. 8 illustrates example components of a monitoring system that implement a machine learning algorithm and perform light signal prediction." Rolle [0045] “the analytics component 120 predict at least one future light signal status for each traffic light based on the use of a machine learning algorithm applied to current signal status and previously received signal status data.” Additionally and/or in the alternative Li Pg. 590 “learning algorithm” The neural network is charactered [sic] by 
The examiner notes that any or all of a machine learning algorithm and the neuro-fuzzy system of Li teach “wherein said artificial intelligence comprises a neural network.”).
With respect to Claim 8, the combination of Rolle and Li teaches which comprises implementing a machine-learning algorithm in the artificial intelligence (Rolle [0017]; "FIG. 8 illustrates example components of a monitoring system that implement a machine learning algorithm and perform light signal prediction." Rolle [0045] “the analytics component 120 predict at least one future light signal status for each traffic light based on the use of a machine learning algorithm applied to current signal status and previously received signal status data.”
Additionally and/or in the alternative Li Pg. 590 “learning algorithm” The neural network is charactered [sic] by adaptability and learning ability, so we can combine the neural network and fuzzy logic to generate a so-called neuro-fuzzy system, which can use neural network to optimize the fuzzy control system.” Pg. 590 Col. 2 “Networked control provides a new solution to existing traffic control 
With respect to Claim 10, the combination of Rolle and Li teaches sending the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network (Rolle [0046] “The outbound provisioning component 130 sends at least one message M1, M2, M3 to a respective vehicle….wherein the at least one message includes the current signal status and the at least one future signal status of at least one traffic light…” Rolle [0047] “For example, the communication between the monitoring system 100 and the vehicles can make use of standard technologies like mobile communication networks and the internet protocol…” The examiner notes that the outbound provisioning component (see 130 of Rolle Figure 1 reproduced above) teaches “sending the signal pattern data corresponding to the forecast future signal pattern to a network address over a communication network.”). 
	With respect to Claim 11, as best understood, the combination of Rolle and Li a non-transitory computer program product, comprising program code in a non-transitory form, wherein the program code configures a computer to perform the method according to claim 6 (Rolle Claim 16 see “a computer program product.” The examiner notes that Rolle’s computer program product claims at least the method steps of Rolle Claim 10. Thus, Rolle’s Claim 16 teaches “a computer program, comprising program code in non-transitory form for carrying out the method according to claim 6, when the computer program is executed on a computer, the program code is configured for a computing unit including artificial intelligence”.). 
	With respect to Claim 13, as best understood, Rolle teaches a non-transitory computer readable storage medium having software saved thereon that when executed by a processing of a computing unit carries out the method according to claim 6(Rolle Claim 16 see “a computer program product.” The examiner notes that Rolle’s computer program product claims at least the method steps of Rolle Claim 10. Thus, Rolle’s Claim 16 teaches “a non-transitory computer program readable medium having software saved thereon that when executed on a computing unit have artificial intelligence carries out the method according to Claim 6”.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Soh, Azura Che et al. “Traffic signal control based on adaptive neural-fuzzy inference system applied to intersection.” NPL 2011. Similar inventive concept. 
2. Li, ZhenJiang et al. “Cloud Computing for Agent-based Urban Transportation Systems.” NPL 2011. Discusses using a “cloud infrastructure” in controlling transportation system such as a traffic light. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126